NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERNEST DEAN CARPENTER,                          No.    17-16865

                Petitioner-Appellant,           D.C. No. 2:11-cv-00867-APG

 v.
                                                MEMORANDUM*
D. W. NEVEN and ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Nevada state prisoner Ernest Dean Carpenter appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review the district court’s denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
section 2254 habeas petition de novo, see Gonzalez v. Duncan, 551 F.3d 875, 879

(9th Cir. 2008), and we affirm.

      Carpenter challenges his sentence of life without parole for felony burglary

under Nevada’s Habitual Criminal Act, Nev. Rev. Stat. § 207.010, as cruel and

unusual punishment in violation of the Eighth Amendment. The Nevada Supreme

Court’s decision affirming Carpenter’s sentence was not “contrary to,” nor did it

involve “an unreasonable application of clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1);

see Lockyer v. Andrade, 538 U.S. 63, 73 (2003). Carpenter’s felony convictions

stretch back three decades, and include convictions for burglary, attempted grand

larceny, and being a felon in possession of a firearm. In light of the seriousness of

Carpenter’s offense and prior criminal history, his sentence is not so grossly

disproportionate as to present an “extraordinary case” under the Eighth

Amendment. See id. at 77.

      AFFIRMED.




                                          2                                      17-16865